Title: To George Washington from Thomas Jefferson, 18 May 1792
From: Jefferson, Thomas
To: Washington, George

 

Dear Sir
Philadelphia May 18. 1792

Since I wrote you the day before yesterday, I have recieved a letter of Mar. 25. from Colo. Humphreys informing me that the Queen of Portugal was considerably better: as also mentioning the death of the emperor of Germany. what effect this last event will have on the affairs of Europe, cannot be foreseen, the character of the successor being absolutely unknown. he is 24. years of age. one would conjecture that if he has any dispositions to war, he would think a little time necessary to get his election passed in form, to see if the troubles within his dominions quieted by his father would be likely to break out or not &c. and that this would hold him back one campaign. still this event renders peace less certain, as the character of his father was so decidedly pacific, that one might count on that. there seems to have been a magnificent story current in London for the three or four last days of March, of the capture of Seringapatam, & Tippoo Saib great slaughter &c. but on the 1st of April the date of the latest paper which the vessel brings (she is from Glasgow) it had died away to a hum, raised by Stockjobbers who wanted to sell out. it did in fact raise East India stock 2. or 3. per cent. still it was not fallen into entire discredit as appears by some paragraphs and consequently cannot be decidedly pronounced untrue perhaps the contradiction of it was the counter-hum of those who wanted to buy in. I have the honour to be with great & sincere respect & attachment Dr Sir your most obedt & most humble servt

Th: Jefferson

